Citation Nr: 0714896	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the claims for 
service connection for PTSD, pes planus, and hypertension.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a diagnosis of PTSD, and is not 
shown to have exposure to stressors resulting in a diagnosis 
of PTSD.  

3.  The veteran's currently diagnosed hypertension did not 
have its onset during active service.  

4. The veteran does not have a current bilateral pes planus 
disability that began during service or as a result of his 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active duty.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    

3.  Bilateral pes planus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003, July 2003, and March 2005.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).  In the June 2003 notice letter, the RO supplied the 
veteran with a PTSD Questionnaire, which the veteran 
submitted in July 2003.

Service Connection - laws and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including hypertension, become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

PTSD

The veteran claims service connection for PTSD.  His service 
personnel records show that he served in the Republic of 
Vietnam from March 1966 to October 1966 as a light truck 
driver in the in the United States Army.  The veteran was 
awarded the Vietnam Service Medal, the National Defense 
Service Medal, and the Vietnam Campaign Medal.  These awards 
are not among those listed in the VA Adjudication Procedure 
Manual (Manual) as conclusive evidence of participation in 
combat.  See M21-1, Part VI, Change 112, para 11.37(b)(1) 
(March 10, 2004).

Service medical records are silent for complaints or 
treatment of any psychiatric disorders.  The separation 
physical examination was likewise negative for 
psychopathology, and on the accompanying Report of Medical 
History, the veteran did not allude to any mental health 
problems such as depression, excessive worry, and nervous 
trouble.  

In April 1984, and in February 1985 the veteran underwent VA 
medical examinations.  There was no reference by the veteran 
to mental health issues, and no findings indicative of a 
psychiatric disorder during either examination.  

In response to the PTSD questionnaire, received from the 
veteran in July 2003, he wrote that his stressors began in 
October 1964 to the present time.  He stated that the 
stressors began in Hawaii and continued in Vietnam.  In 
describing his stressors, he indicated that it was a fear of 
being captured or attacked, resulting in nightmares, sweats, 
and flashbacks.  Specific incidents were not described in 
that statement. 

In other written statements submitted in support of his 
claim, the veteran generally reported that he experienced 
attacks "on the road between Cuchi and Saigon" as well as 
morning perimeter attacks while camped at Cuchi.  He did not 
provide specific dates or incidents.  His personnel records 
show that the veteran was assigned to B Company, 25th Sub & 
Trans Battalion.  In his statements, the veteran indicated 
that this unit was a division of the infantry.  The veteran 
noted that his depression, excessive worry, and nervous 
trouble were not reflected on his separation examination 
reports, but that he indeed suffered mentally and physically 
during his service in Vietnam.  

The veteran now contends that the memories he suffered in 
service induced psychiatric trauma that eventually manifested 
into PTSD.  He reports symptoms such as nightmares about 
Vietnam, cold sweats, pounding heart, fear of being captured 
or killed, crying spells, suicidal ideation, irritability, 
depression, difficulty interacting with people, and avoidance 
behavior.  The Board notes that the claims file contains no 
clinical records of any psychiatric treatment during or after 
service.  In his July 2003 PTSD questionnaire, the veteran 
reported that the only counseling he received was from his 
older brother and a church pastor, both of whom had passed 
away.  In a July 2003 statement, the veteran reported taken 
prescribed medication for his nerves and that he had 
intrusive thoughts about Vietnam.  

The Board has reviewed the veteran's post-service private 
medical records dated from 1997 to 2003.  There is no 
evidence of any diagnosed psychiatric disorder or PTSD.  In 
an April 1998 private physical examination worksheet, the 
veteran was noted to be normal in affect, alertness, 
orientation, memory, and judgment/insight.  In a May 2003 
entry, it was noted that the veteran had hypertension that 
was difficult to control.  He stated that he had been under 
"a lot of stress" but there is no indication that this 
stress was related to his PTSD symptoms.  

The Board has considered the veteran's contentions and has 
reviewed his service personnel records carefully.  He 
received a series of promotions from Private E1 to Specialist 
Fourth Class E4 without interruption.  His military service 
records do not indicate that there was any inexplicable 
decline in his overall performance during the period when he 
was posted in Vietnam, nor do they indicate that he was ever 
a disciplinary problem.  

Although requested by the RO, the veteran has presented 
absolutely no evidence that he presently suffers from PTSD, 
or for that matter, any other psychiatric disorder.  

There is absolutely no positive evidence to support the 
veteran's claim for service connection for PTSD.  Absent the 
diagnosis of PTSD coupled the lack of verifiable combat 
stressors, service connection is denied.

In view of the foregoing discussion, the Board concludes that 
service connection is not warranted for PTSD.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002 &  Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Hypertension and bilateral pes planus

The veteran's DD Form 214 reflects that the veteran had 
overseas service in Vietnam from March 1966 to October 1966.  
In his written statements, he claimed that he was told he had 
flat feet at the induction examination in October 1964.  With 
regard to the veteran's hypertension claim, he argued that 
this condition was related to his PTSD or to Agent Orange 
exposure in Vietnam.  

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hypertension and 
pes planus.  The veteran's blood pressure readings throughout 
service were not reported to be elevated and there is no 
documentation of any foot problems in service.  

The October 1964 enlistment examination report was negative 
for any clinical findings related to the feet or high blood 
pressure, which was documented as 126/78.  In October 1965, 
the veteran complained of having calluses on the bottom of 
the right foot.  In July 1966, he was treated for an 
infection of the left great toe.  The October 1966 separation 
physical examination report was negative for any clinical 
findings related to hypertension or pes planus.  His blood 
pressure reading at separation was 146/82.  The veteran 
checked "no" to all categories on the October 1966 report 
of medical history, with exception of the broken right wrist 
for which the veteran is currently service-connected as 10 
percent disabling.  

Post-service, the first evidence of hypertension arises in 
February 1998.  The veteran submitted medical records from a 
private healthcare provider dated from December 1997 to March 
2003.  These records reflect ongoing treatment for 
hypertension, however, there is no reference to the veteran's 
active duty service.  In a November 1998 entry, the veteran 
reported a history of hypertension beginning when he was 38 
years old, and that his blood pressure "always runs high."  
In April 1998, it was noted that all joints were normal.  
There was no indication of any bilateral pes planus in these 
records.  In May 1998, the veteran complained of bilateral 
heel pain that was diagnosed as "likely heel spurs."  He 
was offered a referral to a podiatrist, but deferred this 
consultation to allow his heel pain symptoms to subside.

VA outpatient treatment records dated from 1996 to 2004 
reflect that the veteran sought primary care for hypertension 
and medication refills.  In a March 2004 entry, it was 
indicated that he had no medical complaints.  

In this case, evidence does not establish the existence of 
hypertension or bilateral pes planus disabilities in service.  
For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2006).

Although there is a current diagnosis of hypertension this 
was first manifested in 1998, more than 30 years after 
service.  Further, there is no medical opinion linking 
hypertension to service or to Agent Orange exposure, nor do 
the service medical records indicate that the veteran 
suffered from hypertension in service.  The two blood 
pressure readings that are documented in the veteran's 
service medical records do not constitute evidence of 
hypertension.  As such, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Accordingly, the claim for entitlement to service connection 
for hypertension must be denied.  

The Board also observes that there are no service medical 
records that show any bilateral pes planus complaints.  In 
fact, the post service clinical record is entirely silent as 
to any complaints or findings of pes planus.    

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the preponderance of the evidence is against the 
existence of the claimed bilateral pes planus condition.  
Accordingly, in the absence of a diagnosed foot disorder, 
this claim must also be denied.  See Rabideau, supra; see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Although the veteran claims that his hypertension and 
bilateral pes planus disabilities began in service, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In consideration of the foregoing, the preponderance 
of the evidence is against the claims for hypertension and 
bilateral pes planus. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral pes planus is 
denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


